Citation Nr: 9904759	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-43 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for left eye ptosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1946 to 
August 1947 and from August 1950 to June 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left eye ptosis is currently manifested by 
a pupil that is obscured one-half or more, but not wholly 
obscured.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for left eye ptosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.78-
4.84a, Diagnostic Codes 6019, 6079 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that this matter was previously 
before the BVA and remanded in April 1997 for additional 
development, including a VA examination, which has been 
completed.  The Board also notes that the veteran was 
scheduled to appear at a hearing at the RO in June 1998.  
However, in a statement from the veteran's representative, 
received in May 1998, the veteran's representative requested 
that the hearing be postponed until additional treatment 
records could be obtained from the veteran's optometrist, at 
which time a hearing would be requested.  Subsequently, in 
November 1998 the veteran's representative submitted an 
additional statement in which he indicated that the treatment 
records could not be obtained, and it was requested that the 
appeal be processed based on the evidence of record.  As 
such, the Board will proceed with adjudication of this 
appeal.  

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 10 percent for left eye 
ptosis, is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See 38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in a light most favorable to this claim.  See 
Caffrey v. Brown, 6 Vet. App. 377, 380-382 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A brief review of the history of the veteran's disability 
reveals that while on active duty, in 1950, the veteran was 
struck in the left frontal area above his left eye with a 
board, resulting in a scar and a subsequent herniated 
supraorbital fat pad.  In an October 1963 rating decision, 
the veteran was granted service connection for a scar over 
the left eye, evaluated as noncompensable from July 1963.  In 
a June 1978 VA examination, the veteran was diagnosed with 
partial ptosis, left eye, and in July 1978, the veteran 
underwent surgery for excision and removal or left upper lid 
herniated fat.  In a September 1978 rating decision, the 
veteran's left eye disability was recharacterized as a scar 
over the left eye with herniated supraorbital fat, post 
operative, and ptosis; a 10 percent evaluation was assigned 
from November 1977.  In a June 1992 VA examination, the 
veteran was diagnosed with a ptosis of the upper left lid to 
the point that it covered the upper two thirds of the pupil. 

In light of the foregoing, in a July 1993 BVA decision, the 
Board separated the symptomatology for the veteran's left eye 
disability such that a 10 percent evaluation was assigned for 
left eye ptosis, as separate and distinct from his previously 
service-connected scar over the left eye, also evaluated as 
10 percent disabling.  In an August 1993 rating decision, the 
RO implemented the BVA decision and assigned a 10 percent 
evaluation for left eye ptosis, effective from November 1977.  
The 10 percent evaluation for left eye ptosis has remained in 
effect, and is the subject of this appeal.  The left eye scar 
is not currently on appeal, and will not be discussed in this 
decision.  The veteran's right eye is not service-connected.  

The RO assigned a 10 percent evaluation for left eye ptosis 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6019, which 
indicates that a pupil one-half or more obscured, is to be 
rated equivalent to 20/100; a pupil wholly obscured should be 
rated equivalent to 5/200. 

Generally, in establishing an evaluation for a service-
connected disability, the use of manifestations not resulting 
from the service-connected disease or injury is to be 
avoided.  38 C.F.R. § 4.14.  However, under certain 
circumstances, compensation is payable for the combinations 
of service-connected and nonservice-connected disabilities as 
if both disabilities were service-connected, provided that 
the nonservice-connected disability is not the result of 
willful misconduct.  38 C.F.R. § 3.383(a).  For the eyes, the 
foregoing regulation is applicable when there is blindness in 
one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. 
§ 3.383(a)(1).  As such, when evaluating the service-
connected eye, it is proper to consider the nonservice-
connected eye as normal (20/40 or better), unless there is 
total blindness in both eyes.  See 38 U.S.C.A. § 1160(a)(1); 
38 C.F.R. §§ 3.383, 4.79; Villano v. Brown, 10 Vet. App. 248 
(1997).

For VA compensation benefits, loss of use or blindness of one 
eye, having only light perception, will be held to exist when 
there is inability to recognize test letters at one foot and 
when further examination of the eyes reveals that perception 
of objects, hand movements or counting fingers cannot be 
accomplished at three feet, lesser extents of visions, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than three feet, being 
considered of negligible utility.  38 C.F.R. § 4.79.

In the present case, as set forth below, the evidence does 
not reflect, nor does the veteran contend otherwise, that 
there is blindness in either eye.  Thus, in evaluating the 
veteran's left eye disability, the nonservice-connected right 
eye vision will be considered 20/40, reflecting normal 
vision.  See 38 U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 3.383, 
4.79; Villano, 10 Vet. App. at 250.

Reviewing the recent medical evidence of record, see 
Francisco, supra, the Board notes that in June 1997, the 
veteran underwent a VA visual examination.  The examiner 
indicated that the veteran's left eye ptosis did not appear 
to have increased to any significant degree over the last few 
years.  Furthermore, the examiner stated that "[i]t would 
appear from prior [BVA] proceedings in relation to [the 
veteran] that the affected left eye ptosis is rated as 
equivalent to 20/100 if the pupil is one-half or more 
obscured, and that that rating would increase to the 
equivalent of a 5/200 rating if the pupil is wholly 
obscured."  However, the examiner indicated that "the 
latter is not the case, as demonstrated by the [veteran's] 
visual acuities being taken without lid elevation 
bilaterally, by the taped and untaped visual fields obtained, 
and by the lid position parameters."

In light of the foregoing, the Board finds that the currently 
assigned 10 percent evaluation for left eye ptosis is 
appropriate, and there is no basis for a higher evaluation at 
this time.  In reaching that conclusion, the Board notes that 
the most recent medical evidence of record reflects that the 
veteran's left eye is to be is to be rated equivalent to 
20/100, which reflects a pupil one-half or more obscured.  38 
C.F.R. § 4.84a, Diagnostic Code 6019.  There is no evidence 
of record to suggest that the veteran's left pupil is wholly 
obscured, such that it should be rated equivalent to 5/200.  
Id.  In fact, the June 1997 VA examination report reflects 
that the veteran's left eye was not wholly obscured.  As 
such, by rating the left eye equivalent to 20/100, and the 
nonservice-connected right eye as 20/40, the highest 
evaluation available is a 10 percent evaluation, under 
38 C.F.R. § 4.84a, Diagnostic Codes 6019, 6079.  See 
38 C.F.R. § 4.84a, Table V.  Thus, there is currently no 
basis to warrant an evaluation for left eye ptosis in excess 
of 10 percent, and the appeal is denied.  38 C.F.R. § 4.84a, 
Table V, Diagnostic Code 6079.

The Board has also considered the representative's assertion 
in December 1998 written argument to the Board that the 
veteran's diplopia should be considered a factor in 
evaluating the veteran's claim and could provide the basis 
for an increase.  However, the Board notes that no examiner 
has related this symptomatology to the veteran's service-
connected left eye disorder.  Notably, in a February 1994 VA 
outpatient treatment record, the examiner's impression was 
that the symptoms of the veteran's nonservice-connected 
thyroid orbitopathy included, in pertinent part, diplopia.  
Further, on VA examination in June 1997, the examiner 
specifically found that the veteran's intermittent diplopia 
was not related to either the veteran's service-connected 
scar or ptosis of the left eye.  Thus, the presence of 
diplopia does not provide a basis for an increase in this 
case. 

In reaching this decision, the Board has considered the 
complete history of the veteran's left eye ptosis, as well as 
the current clinical manifestations of this disability and 
its effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  The Board finds no other potentially 
applicable rating code which would afford a higher rating, 
see Schafrath, and the current medical evidence, as 
previously discussed, does not support an evaluation in 
excess of 10 percent for left eye ptosis.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
which would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.  Should the veteran's disability picture change 
in the future, he may be assigned an evaluation in excess of 
10 percent.  See 38 C.F.R. § 4.1.  At present, however, the 
Board finds no basis upon which to grant an evaluation in 
excess of 10 percent for the veteran's left eye ptosis, and 
the appeal is denied.  

Finally, the Board finds no evidence of record, nor does the 
veteran contend otherwise, that the veteran's left eye ptosis 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned 10 percent 
evaluation), or necessitated any periods of hospitalization, 
such that application of the regular schedular standards is 
impracticable.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for left eye ptosis is 
denied.


	
_________________________________
S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

